POLICE RETIREMENT — CREDIT FOR OTHER LAW ENFORCEMENT SERVICE Pursuant to the provisions of 11 O.S. 541 [11-541](k) (1969), a police officer may credit, toward a disability allowance, service in Oklahoma as a sheriff or deputy or member of the Oklahoma Highway Patrol.  The Attorney General has received your request for an opinion wherein you state the following: "A City Police officer spent two years as Deputy Sheriff and thereafter has spent twelve years and ten months as a City Policeman. He timely applied for time credit spent as deputy Sheriff with the Board of Trustees and contributed 5% of his salary into the Pension Fund. The Board of Trustees gave the policeman credit for this time with Sheriff's Office toward a service pension under the provisions of Senate Bill No. 230 (amending 11 OSA 541 K) passed the 1st of April, 1969. The officer has applied under provision of 11 OSA 541 L for a disability allowance." You then ask the question: "Is the disabled police officer entitled to credit for the two years spent on the Sheriff's force in computing his disability allowance under 11 OSA 541 L?" Title 11 O.S. 541 [11-541](a) (1963) provides in part: "The governing board of any city or town in this State having in its regular employ two or more policemen is hereby authorized to establish a Pension and Retirement System for the purpose of providing pension retirement allowances and other benefits for such policemen, their wives and children." (Emphasis added) Title 11 O.S. 541 [11-541](1) (1969) provides in pertinent part: ". . . The amount of a disability allowance or pension paid a police officer or his widow, child or children, after the policeman completes fifteen (15) years of service under this act and who becomes disabled or dies from any cause, shall be an amount equal to one twentieth (1/20) of the amount of the pension the policeman would have received upon regular retirement for each year or fraction thereof for twenty (20) years, which the policeman had served under the provisions of this act prior to his disability or death" It is our opinion that the disability allowance provided above is a pension retirement allowance, and the computation of the required years of service would be governed by the provisions of the act relating to retirement pensions.  Title 11 O.S. 541 [11-541](k) (1969) sets forth the computations of retirement pensions and provides in part: "The Board of Trustees may credit, toward a service pension, service in Oklahoma, as a sheriff or deputy or member of the Oklahoma Highway Patrol, excluding retired members of the Oklahoma Highway Patrol, not to exceed five (5) years, provided that such sheriff or deputy or member of the Oklahoma Highway Patrol was working January 1, 1967, on some Police Department in a participating city or town. The Board of Trustees shall require evidence of such eligibility, and their decision shall be final. Any applicant claiming such credit shall make application by July 1, 1969, to the Board of Trustees, and shall contribute each month, not less than five percent (5%) of his current monthly salary into the pension fund. Provided further, that such former member of the highway patrol claiming such credit shall pay into the local pension fund an amount of money equal to the amount he would have paid into the fund had he been making contributions to the fund during and for the time such credit is applied for." Upon complying with the provisions of the above section, a police officer could credit up to five years service in Oklahoma, as a sheriff or deputy or member of the Oklahoma Highway Patrol, toward a disability allowance.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Pursuant to the provisions of 11 O.S. 541 [11-541](k) (196), a police officer may credit, toward a disability allowance, service in Oklahoma as a sheriff or deputy or member of the Oklahoma Highway Patrol.  (Mike D. Martin)